By JUDGE RICHARD J. JAMBORSKY
The Court has determined that the guardian ad litem fees incurred in defense of Mr. Bittenbender in this action shall be assessed against the plaintiff. They are clearly a necessary and foreseeable cost of this proceeding.
The Court reaches this decision for the following reasons: the plaintiff was unsuccessful in his pursuit of the claims against Mr. Bittenbender; the plaintiff undertook this pursuit under no compulsion, i.e., Mr. Bittenbender was not a necessary party to this action, and did so with full knowledge of the consequences of an unsuccessful prosecution; and the plaintiff knew or should have known that the claims against Mr. Bittenbender as pleaded were untenable.
The evidence presented to the Court demonstrates that Mr. Yeager is due $31,200, and Mr. Robbins is due $6,073.90. Neither party has contested the reasonableness of these amounts. Any such contention shall be brought to the Court’s attention forthwith. Subject to adjustment by the Court as to reasonableness of the amounts due, these fees shall be assessed as liens against the judgment recovered by the plaintiff in this action.